Title: To Thomas Jefferson from John Bankhead Magruder, 10 December 1825
From: Magruder, John Bankhead
To: Jefferson, Thomas


Dear Sir,
U. V.
Decembr 10th 1825
In examining the regulations of the University, I find one, by which the student who enters, at an intermediate period of the session, is required to pay the tuition fee or fees for the whole term. As I am obliged to leave this place, by the first of June next, being appointed a Cadet at the military Accademy at West Point, and ordered to attend at that time, I wish to know if this regulation will affect me, and if it does, would it not be proper to make some modification of it, in my favor, under these peculiar circumstances? As I shall remain here but a short time longer, I should be happy to hear from you as soon as convenient —I am Sir, very respectfully yr obt stJohn. B. Magruder.